DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 3/1/2021. Claims 1-6, 8-13, 15-19, & 21-23 are pending in this application.
Priority
This application effective filing date is 3/20/2019. The assignee of record is Allstate Insurance Company. The listed inventors are: Parkinson, John; Lu, Marvin
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021, 3/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner Note
In the case that applicant has any questions or concerns, or in the case that applicant wishes to amend claim language applicant is encouraged to contact the examiner in order to ensure that any proposed amendments would overcome the current rejection prior to formally filing a response.  The examiner can normally be reached at (571)270-3863, M-Th, michael.keller@uspto.gov.
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, 15-19, & 21-23 provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending Application No.16/359,489. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-12, & 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20130238721 A1, published 9/12/2013; hereinafter Pat) in view of Tiku et al. (US 20180329940 A1, published 11/15/2018; Tik), and further in view of Pearson et al. (US 20170199920 A1, published 7/13/2017; hereinafter Pea).
For Claim 1, Pat teaches an apparatus (Pat ¶ 0053 method, system, apparatus), comprising: a processor (Pat ¶ 0053 processor); a memory unit storing computer-executable instructions (Pat 0053 memory), which when executed by the processor (Pat ¶ 0053 execution of software code that is stored in memory accessed by processor), cause the apparatus to: 
(Please see below Figure screen shots from Pat for later reference in the office action:

    PNG
    media_image1.png
    732
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    832
    709
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    947
    418
    media_image3.png
    Greyscale
)
(Pat ¶ 0033-0034 determines a probability that a received email is identical to an already identified email subscription/un-subscription and when it is determined that the email content is unique then the content is scanned for un-subscription information (see Figs. 2 & 3) and added to the appropriate queue); 
based on the likelihood that each item of email correspondence represents an account of the consumer, generate a list of accounts associated with the consumer (Pat Fig. 1 ¶ 0024 user is presented a list of the findings (130) in which the user may select which emails should be unsubscribed); 
determine for each account [an unsubscribe] action (Pat Fig. 1 135 user selects which subscriptions to unsubscribe); and 
 (Pat Fig. 1 Once the user has selected which Subscriptions should be unsubscribed, the list is processed (140). Processing the list involves utilizing the unsubscribe methods identified for each Subscription. Some Subscriptions may not be automatically unsubscribed by the system, as their procedure may be more complex. Those Subscriptions are identified and presented to the user as a list of Subscriptions which require further action (145). The user selects the emails from the list (150), and the program opens the URLs in a browser, one at a time so the user may easily complete the more complex unsubscription process (155)).
output, for display to the consumer, the list of accounts (Pat Fig. 1 130 present list and 135 user selects which subscriptions to unsubscribe)
Pat does not explicitly teach wherein the deletion process is configured to delete personal information that has been associated with the account; and output, for display to the consumer, the list of accounts, wherein the deletion action is configured to invoke the deletion process.
However, Tik teaches a deletion process (Tik ¶ 0022-0023 teaches applying deletion rules to accounts to determine if accounts qualify for deletion, having a “safety” mechanism to stop deletion of any account on a hold such as legal hold, and deletion list/schedule used in deletion process where a deletion of records identified by data deletion schedule 104 occurs. Please see Tik ¶ 0022-0023 below, thank you:
[0022] In various embodiments, SOR may apply deletion rules to an account to determine whether an account qualifies for deletion. The SOR may inform the data deletion utility that the account meets the SOR application criteria for deletion. Data deletion trigger utility 108 may override the SOR based on reasons for extending retention such as legal holds. SOR 106 may delete the records identified by data deletion schedule 104. Deletion of identified records may include scrambling or masking fields containing PII data and leaving the record in place without discernable PII data. Masking may be an irreversible and anonymizing process applied to data, and may enable analytics of a population without retaining customer demographic data. Deletion of identified records may also include completely removing a record from the storage location. Data may also be overwritten with random, repetitive (e.g., AAA) or fixed strings (e.g., deleted) to allow for removal of demographic data and retention of non-sensitive data. The data deletion trigger utility 108 may store the data masking or deletion technique and validate effective use of the technique during reconciliation. SOR 106 may inform data deletion trigger utility 108 of records deleted (Step 3). For example, SOR 106 may write a list of unique identifiers corresponding to deleted records for data deletion trigger utility 108 to read and/or act upon. SOR 106 may communicate with data deletion trigger utility 108 and other components of data deletion system 100 using messages over messaging queues, enterprise service buses, RESTful APIs, web services, socket connections, and/or custom protocols. Solace queues are exemplary messaging queues with documentation available at http://docs.solace.com/Home.htm.
[0023] In various embodiments, an SOR may delete the data maintained for applications in response to the data no longer being used operationally in that application. The SOR may inform data deletion trigger utility 108 of such deletions. For example, a deletion rule may trigger deletion 5 years after closing an account in good standing. The SOR may delete an account 2 years after closing in good standing in response to the SOR no longer using the data. However, other applications may need to keep the data for a greater duration. Data deletion trigger utility 108 may track when a deletion should occur across an organization at the 5-year mark, and send the general delete to other systems 3 years after the earlier deletion in the SOR. Continuing the example, data deletion trigger utility 108 may track applications that delete at the same time as the SOR, and notify those applications rather than waiting for the must delete date 3 years later. Some applications may also be allowed to retain data longer than the 5-year deletion time. Data deletion trigger utility 108 may track exceptions and notify the applications at the appropriate time, even where the SOR deletes per the schedule (5 years in the above example).
Please see Tik screen shot of Fig. 1 below, thank you:

    PNG
    media_image4.png
    505
    720
    media_image4.png
    Greyscale
).
Tik and Pat are analogous art because they are both related to expired accounts/records.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the deletion techniques of Tik with the system of Pat because of added ability to track exceptions to deletion process (Tik ¶ 0022-0023) which would provide a benefit of purging old accounts/records/data without deleting data that is important to hold onto, or in other words by bringing in Tik’s teachings and deletion process the proposed system would be able to free up memory space by deleting data based on expiring and on importance- thus better use of memory is achieved and data protection for exceptions is achieved. 
explicitly teach wherein the deletion process is configured to delete personal information that has been associated with the account; and output, for display to the consumer, the list of accounts, wherein the deletion action is configured to invoke the deletion process.
However, Pea teaches wherein the deletion process is configured to delete personal information that has been associated with the account (Pea ¶ 0084 remove all user data); and output, for display to the consumer, the list of accounts (Pat Fig. 1 list and Tik Fig. 1), wherein the deletion action is configured to invoke the deletion process (Pea ¶ 0084 The unsubscribe page 152 may include the following. A checkbox 154 that indicates whether the unsubscribe action should remove all of the user's data from the system 30).
Pea and Pat-Tik are analogous art because they are both related to expired accounts/records.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the deletion techniques of Pea with the system of Pat-Tik because of added functionality to allow a user at time of deletion of account to determine whether or not all user data should be removed (Pea ¶ 0084). 
For Claim 2, Pat-Tik-Pea teaches the apparatus of claim 1, wherein the deletion process comprises a Uniform Resource Locator (URL) and at least one unsubscribe dialog parameter (Pat Fig. 1 145-155).
For Claim 3, Pat-Tik-Pea teaches the apparatus of claim 2, wherein the at least one parameter comprises a credeintial of the consumer (Pat ¶ 0015 recites:
 [0015] Other unsubscribe actions for Subscriptions are controlled via a website. In such systems the user would need to visit a specific Universal Resource Locator "URL" and may be required to take further actions such as submitting their own email address, or clicking on a "Unsubscribe" button, etc. to affect the email settings.).
For Claim 4, Pat-Tik-Pea teaches the apparatus of claim 1, wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to: receive, from the consumer (Pea ¶ 0084), an indication to deleted to one or more accounts (Pat Fig. 1 135, ¶ 0024, Tik Fig. 1); retrieve a deletion process for each of the one or more accounts from the revised list of accounts and subscriptions (Pat Fig. 1 140-145, ¶ 0024 recites in part:
Once the user has selected which Subscriptions should be unsubscribed, the list is processed (140). Processing the list involves utilizing the unsubscribe methods identified for each Subscription. Some Subscriptions may not be automatically unsubscribed by the system, as their procedure may be more complex. Those Subscriptions are identified and presented to the user as a list of Subscriptions which require further action (145). The user selects the emails from the list (150), and the program opens the URLs in a browser, one at a time so the user may easily complete the more complex unsubscription process (155). 
Please also see Tik Fig. 1 and related description, thank you); and 
initiate the retrieved deletion process for each of the one or more accounts (Pat Fig. 1 140-150, Tik Fig. 1).
For Claim 5, Pat-Tik-Pea teaches the apparatus of claim 4, wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to: transmit a report to the consumer upon successful completion of the deletion action for the one or more accounts (Pat ¶ 0045 confirmation messaging, Tik Fig. 1). 
generate a log record of each of the deletion process for each of the one or more accounts (Tik Fig. 1 114 deletion history).
For Claim 8, the claim is substantially similar to claim 1 and therefore is rejected for the same reasons set forth above. 
For Claim 9, the claim is substantially similar to claim 2 and therefore is rejected for the same reasons set forth above. 
For Claim 10, the claim is substantially similar to claim 3 and therefore is rejected for the same reasons set forth above. 
For Claim 11, the claim is substantially similar to claim 4 and therefore is rejected for the same reasons set forth above. 
For Claim 12, the claim is substantially similar to claim 5 and therefore is rejected for the same reasons set forth above. 
For Claim 15, the claim is substantially similar to claim 1 and therefore is rejected for the same reasons set forth above. 
For Claim 16, the claim is substantially similar to claim 2 and therefore is rejected for the same reasons set forth above. 
For Claim 17, the claim is substantially similar to claim 3 and therefore is rejected for the same reasons set forth above. 
For Claim 18, the claim is substantially similar to claim 4 and therefore is rejected for the same reasons set forth above. 
For Claim 19, the claim is substantially similar to claim 5 and therefore is rejected for the same reasons set forth above. 
For Claim 20, the claim is substantially similar to claim 1 and therefore is rejected for the same reasons set forth above. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pat-Tik-Pea as applied to claim 5 above, and further in view of Buckwalter (US 20090100099 A1, published 4/16/2009; hereinafter Buc).
For Claim 6, Pat-Tik-Pea teaches the apparatus of claim 5, Pat-Tik-Pea does not explicitly teach wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to recommend closing one or more accounts associated with the consumer based on security recommendations related to at least account inactivity.
However, Buc teaches wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to recommend closing one or more accounts associated with the consumer based on security recommendations related to at least account inactivity (Buc ¶ 0246 discloses subscriber accounts that have been marked in-active for over 6 months may be removed with a confirmation email).
Buc and Pat-Tik-Pea are analogous art because they are both related to email subscription management.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the subscription removal techniques of Buc with the system of Pat-Tik-Pea because such a modification would allow for a time setting (6 months) for determining when to make (Buc ¶ 0246).
For Claim 13, the claim is substantially similar to claim 6 and therefore is rejected for the same reasons set forth above. 

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pat-Tik-Pea as applied to claim 5 above, and further in view of Welingkar et al. (US 20080115226 A1, published 5/15/2008; hereinafter Wel).
For Claim 21, Pat-Tik-Pea teaches the apparatus of claim 4, Pat-Tik-Pea does not explicitly teach wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to initiate the deletion process for each of the one or more accounts, by causing the apparatus to transmit an email requesting that each of the one or more accounts be deleted.
However, Wel teaches wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to initiate the deletion process for each of the one or more accounts, by causing the apparatus to transmit an email requesting that each of the one or more accounts be deleted (Wel ¶ 0073, 0080 teaches sending an email for requesting deletion of a user account).
Wel and Pat-Tik-Pea are analogous art because they are both related to email subscription management.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the deletion techniques of Wel with the system of Pat-Tik-Pea because confirmation can be provided to user informing user that their account has been deleted (Wel ¶ 0073).
For Claim 22, the claim is substantially similar to claim 21 and therefore is rejected for the same reasons set forth above. 
For Claim 23, the claim is substantially similar to claim 21 and therefore is rejected for the same reasons set forth above. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20170316225 A1- Abstract, NOVELTY - The dimension authority device comprises multiple computer processors that are provided with a tracking logic, which is provided to track a population count of users of a multi-user computer system. The computer system is provided with for publishing an attribute within the multi-user computer system to a set of public attributes. A population change logic determines when the population count has decreased by a threshold amount. A notification logic provides a data representative of the population count to the users of the multi-user computer system.
ii. US 20160196451 A1, Abstract, NOVELTY - The system (800A) has an alias generation engine (810) to determine that a second message destination includes a key value stored in associated with an alias (812) in an alias data store from the alias included in a first message destination. The engine replaces the first message destination with the second message destination with and sends the message to the second message destination. A recipient of the message determines whether an entity sent the message using the alias that is specific to the entity by comparing a message source to the second message destination.

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Patent Examiner, Art Unit 2446